Citation Nr: 9909357	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


INTRODUCTION

The veteran had active service from April 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was born in July 1953, has reported a high 
school education, training as an electrician and a carpenter, 
and occupational experience as a farm worker.

3.  The veteran's permanent disabilities are right knee 
instability, evaluated as 20 percent disabling; low back 
disability, evaluated as 20 percent disabling; residuals of 
fracture of the thoracic spine, evaluated as 20 percent 
disabling; cervical spine disability, evaluated as 10 percent 
disabling; left shoulder disability, evaluated as 20 percent 
disabling; splenectomy, evaluated as 20 percent disabling; 
and thrombosis, evaluated as 10 percent disabling.  The 
combined rating for the veteran's disabilities is 70 percent.  
The combined rating for the veteran's disabilities, that are 
orthopedic in nature, is 60 percent.  

4.  The veteran's disabilities preclude him from engaging in 
substantially gainful employment, consistent with his age, 
education, and occupational history.  


CONCLUSION OF LAW

The criteria for a permanent and total rating for 
nonservice-connected pension purposes have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17, and Part 4, Diagnostic Codes 
5201, 5257, 5285, 5290, 5291, 5292, 7121, 7707 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The veteran has been afforded VA examinations and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant facts that may be obtained have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities that are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (1998).

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first is to establish that the veteran has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation under the appropriate diagnostic codes of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 3.340(a), 4.15.  
Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by providing that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable as 60 percent or 
more, and if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, if a veteran cannot qualify for a permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, or other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).

The RO has evaluated the veteran's thoracic spine as 
20 percent disabling, his splenectomy as 20 percent 
disabling, and his thrombosis as 10 percent disabling.  With 
respect to each of these disabilities, the Board concludes 
that the evaluations assigned reflect the degree of 
disability and are appropriate. 

The relevant findings with respect to each remaining 
disability are summarized below.  

Right Knee

The report of a May 1996 VA examination reflects that the 
veteran had full range of motion of the right knee.  There 
was slight to moderate instability of the right knee.  X-rays 
of the right knee were normal.

The veteran's right knee has been rated under Diagnostic Code 
5257.  Diagnostic Code 5257 provides that where there is 
impairment of the knee with recurrent subluxation or lateral 
instability that is slight a 10 percent evaluation is 
warranted.  Where the impairment is moderate a 20 percent 
evaluation is warranted.  Since the examiner characterized 
the veteran's lateral instability of the right knee as slight 
to moderate, the Board concludes that the evidence is at 
least in equipoise with respect to whether or not the 
symptoms associated with the veteran's right knee more nearly 
approximate the criteria for a 20 percent evaluation based on 
moderate instability.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, 
Part 4, Diagnostic Code 5257.

Lumbar Spine

The report of the May 1996 VA examination reflects that in 
1992 the veteran fell from a barn and broke his thoracic 
spine.  On examination of the veteran's thoracic lumbar spine 
forward flexion was limited to 60 degrees, with the examiner 
indicating that normal was 75 to 90 degrees, and pain was 
noted in the lower thoracic and upper lumbar vertebrae.  
Hyperextension was limited to 25 degrees with pain in the 
lower lumbar area.  Lateral flexion and rotation were normal.  
X-rays of the lumbar spine were normal.  

Diagnostic Code 5292 provides that for slight limitation of 
motion of the lumbar spine a 10 percent evaluation is 
warranted.  For moderate limitation of motion of the lumbar 
spine a 20 percent evaluation is warranted.  With 
consideration of the reduced forward flexion and extension 
and the reported pain, the Board concludes that the evidence 
is in equipoise with respect to whether or not the range of 
motion of the veteran's lumbar spine more nearly approximate 
moderate limitation.  In resolving all doubt in the veteran's 
behalf, a 20 percent evaluation is warranted under Diagnostic 
Code 5292 for moderate limitation of motion.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 4.7.  

Cervical Spine

The report of the May 1996 VA examination reflects that 
forward flexion of the veteran's cervical spine was normal 
but there was substantial pain.  Hyperextension was 
diminished to 30 degrees with normal being 45.  Lateral 
bending was restricted to 45 degrees bilaterally with 
substantial pain and external rotation was normal, but there 
was pain.  There was substantial pain on deep palpation of 
the cervical spine.

Diagnostic Code 5290 provides that for slight limitation of 
motion of the cervical spine a 10 percent evaluation is 
warranted.  Although the veteran had normal forward flexion 
of the cervical spine there was pain and extension was 
diminished.  Further, there was pain shown on lateral bending 
and rotation.  With consideration of the above, the Board 
concludes that there is slight limitation of motion of the 
cervical spine warranting a 10 percent evaluation.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

Left Shoulder

The report of the May 1996 VA examination reflects that the 
veteran's abduction of the left shoulder was limited to 
130 degrees but he could not do this against resistance.  
Forward flexion was limited to 160 degrees but there was 
substantial pain in the area of the shoulder.

Diagnostic Code 5201 provides that limitation of motion of 
the arm at shoulder level warrants a 20 percent evaluation.  
With consideration of the pain on achieving the motion that 
the veteran was able to achieve as well as his inability to 
achieve that motion against resistance, the Board concludes 
that the evidence supports a finding that the veteran's left 
arm motion is limited to shoulder level warranting a 
20 percent evaluation.

As the veteran has more than one disability, he is required 
to have at least one disability rated at 40 percent disabling 
(or more); in order to meet the threshold requirement of 
38 C.F.R. § 4.16(a).  Since disabilities affecting a single 
body system, such as orthopedic, may be combined in order to 
meet the 40 or 60 percent requirements, combining the 
veteran's orthopedic disabilities results in a 60 percent 
rating.  Therefore, he has a disability that is rated as 
40 percent disabling or more and he has additional disability 
sufficient to result in a total combined rating of 
70 percent.  Therefore, he meets the criteria for a schedular 
permanent and total evaluation under 38 C.F.R. §§ 4.16(a) and 
4.17.  Further, with consideration of the veteran's education 
and employment history, the Board concludes that while the 
veteran may be able to engage in marginal employment, he is 
unable to engage in substantially gainful employment.  
Therefore, the veteran is permanently and totally disabled 
for VA nonservice-connected pension purposes.  


ORDER

A permanent and total disability rating for 
nonservice-connected pension purposes is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

- 2 -

- 2 -


